PER CURIAM: *
The attorney appointed to represent Tony L. Collins has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Collins has filed a response and moves for appointment of new counsel. Our independent review of the record, counsel’s brief, and Collins’s response discloses no nonfriv-olous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, Collins’s motion for appointment of new counsel is DENIED, and the APPEAL IS DISMISSED. See 5th Cut. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.